UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (d) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event Reported): August 17, 2005 House of Taylor Jewelry, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 0-25377 (Commission File Number) 33-0805583 (IRS employer identification no.) 9200 Sunset Blvd. Suite 425 West Hollywood, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (310) 860-2660 Nurescell Inc. 914 Westwood Boulevard, Suite 809, Los Angeles, California 90024 (Registrants former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events On August 17, 2005, House of Taylor Jewelry, Inc. issued a press release announcing the closing of a private placement of its securities effective August 12, 2005. HJWL completed a private sale of 1,523,980 Units for aggregate gross proceeds of approximately $6,476,915. Item 9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit No. Description Press Release dated August 17, 2005 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 19, 2005 House of Taylor Jewelry, Inc. (Registrant) /s/ Jack Abramov Jack Abramov President and Chief Executive Officer 2
